 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Farud Lara,                                                    Civ. Action #:

                                        Plaintiff,              Complaint
                 -v-

 Mercy Drive Inc.,                                              Jury Trial Demanded

                                       Defendant.

       Plaintiff Farud Lara (“Plaintiff” or “Lara”), by Abdul Hassan Law Group, PLLC, his

attorney, complaining of Defendant Mercy Drive Inc. (“MDR” or “Defendant”), respectfully

alleges as follows:

                           NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendant and pursuant to the Fair Labor Standards
   Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i) entitled to unpaid overtime wages from
   Defendant for working more than forty hours in a week and not being paid an overtime rate
   of at least 1.5 times his regular rate for such hours over forty in a week; and (ii) entitled to
   maximum liquidated damages and attorneys' fees pursuant to the Fair Labor Standards Act,
   29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendant for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate and/or 1.5 times the applicable New
   York State minimum wage rate for such hours over forty in a week, and (ii) is entitled to
   maximum liquidated damages and attorneys fees, pursuant to the New York Minimum Wage
   Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663, and the regulations
   thereunder.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law



                                                     1
 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 2 of 9 PageID #: 2



   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Farud Lara (“Plaintiff” or “Lara”) is an adult, over eighteen years old, who currently
   resides in Kings County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Mercy Drive Inc.
   (“MDR” or “Defendant”) was a New York for-profit corporation with a place of business of
   located in Queens county, New York at 72-35 112th Street, Forest Hills, NY 11375, where
   Plaintiff was employed.


                              STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was in the business
   of providing a variety of health and related services to public.


10. Upon information and belief, and at all relevant times herein, employed hundreds of
   employees.




                                                 2
 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 3 of 9 PageID #: 3



11. Plaintiff was employed by Defendant from in or around July 2017 to on or about April 30,
   2020.


12. At all times relevant herein, Plaintiff was employed by Defendant as a Human Resources
   employee.


13. At all times relevant herein, Plaintiff was paid at a rate of about $14.50 - $23 an hour at
   separate times during his employment with Defendant.

14. At all times relevant herein, Plaintiff was not paid for his overtime hours (hours over 40 in a
   week) worked, for all weeks during his employment with Defendant with the exception of a
   few weeks in or around October/November 2019 – Defendant only paid Plaintiff for 40 hours
   a week.


15. At all times relevant herein, Plaintiff worked about 45-54 or more hours each week for
   Defendant, five (5) to six (6) days a week.

16. A more precise statement of the hours and wages may be made when Plaintiff Lara obtains
   the wage and time records Defendant was required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendant was required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.

17. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his regular rate
   of pay and/or 1.5 times the NYS applicable minimum wage rate for all hours worked in
   excess of forty hours in a week.

18. At all times relevant herein, neither Defendant provided Plaintiff with the notice(s) required
   by NYLL 195(1).


19. At all times relevant herein, neither Defendant provided Plaintiff with the statement(s)



                                                  3
 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 4 of 9 PageID #: 4



   required by NYLL 195(3) – the wage statements provided to Plaintiff did not contain all
   hours worked by Plaintiff nor all wages earned, among other deficiencies.


20. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.


21. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.


22. At all times applicable herein and upon information and belief, Defendant conducted
   business in interstate commerce involving the purchase of essential equipment and supplies
   for its business.


23. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


24. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


25. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

26. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


27. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.


28. Upon information and belief, and at all relevant times herein, Defendant failed to notify



                                                 4
 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 5 of 9 PageID #: 5



   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.


29. “Plaintiff” as used in this complaint refers to the named Plaintiff.


30. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
31. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 30
   above as if set forth fully and at length herein.


32. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC 201 et Seq.


33. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


34. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


35. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
36. Due to Defendant's FLSA violations, plaintiff is entitled to recover from Defendant, his
   unpaid overtime compensation, maximum liquidated damages, attorney's fees, and costs of



                                                  5
 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 6 of 9 PageID #: 6



   the action, pursuant to 29 U.S.C. § 216(b).




                    AS AND FOR A SECOND CAUSE OF ACTION
             NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime)
37. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 36
   above as if set forth fully and at length herein.


38. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.


39. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay and/or 1.5 times the NYS
   applicable minimum wage rate for each hour worked in excess of forty hours in a work-
   week, in violation of the New York Minimum Wage Act and its implementing regulations
   and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12 NYCRR § 142-2.2.


                               Relief Demanded
40. Due to defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
41. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 40 above with the same force and effect as if fully set forth at length herein.


42. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning



                                                  6
 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 7 of 9 PageID #: 7



   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


43. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff his unpaid overtime wages, wages Plaintiff was entitled to
   within the time required by NYLL §§ 191, 193 and 198.

44. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover in
   this action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant
   to NYLL 198 including NYLL 198(1-b), as well as an injunction directing defendant to
   comply with NYLL 195(1).

45. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL 195(1).


                               Relief Demanded
46. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, his entire unpaid wages,
   including his unpaid overtime wages, maximum liquidated damages, prejudgment interest,
   maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’
   fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendant to be in violation of the Plaintiff’s rights under the Fair Labor Standards
   Act, Article 6 of the New York Labor Law, the New York Minimum Wage Act, and the
   Regulations thereunder;




                                                  7
 Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 8 of 9 PageID #: 8



58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages, plus maximum liquidated damages, maximum recovery for violations of
   NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant
   to N.Y. Labor Law § 190 et seq. including § 198, and issue an injunction directing defendant
   to comply with NYLL 195(1) and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       May 29, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000



                                                 8
Case 1:20-cv-02404-EK-VMS Document 1 Filed 05/29/20 Page 9 of 9 PageID #: 9



E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                     9
